Citation Nr: 0112897	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The Department of the Army reports the veteran's military 
service as follows:  "Pre-War Service" from September 2, 
1941 to December 7, 1941; "Beleaguered" from December 8, 
1941 to April 9, 1942; "No Casualty Status" from April 10, 
1942 to February 27, 1945; "Status under MPA Terminated" on 
February 27, 1945; and "Regular PA Service" from February 
28, 1945 to April 30, 1946.

In a June 2000 rating decision, the RO denied the appellant 
spouse's request for entitlement to service connection for 
the cause of the veteran's death and entitlement to accrued 
benefits. The veteran died on September [redacted], 1996.  In July 
2000, the appellant filed a notice of disagreement only as to 
entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected her appeal on this 
issue to the Board in September 2000.


FINDINGS OF FACT

1.  The veteran was service-connected for a shrapnel wound to 
the left foot at zero percent disabling, effective July 2, 
1958.

2.  The veteran's death certificate lists the cause of his 
death as acute myocardial infarction.

3.  Heart disease was not manifest during service or within 
one year of separation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran had malaria 
during service.  Examinations at the time of entrance, 
discharge and return to military control are not available.  
A physical examination conducted in February 1946 showed that 
blood pressure was 116/76, the chest X-ray was described as 
healthy, and the cardiovascular system was normal.  There is 
no evidence in the claims file that the veteran received any 
medical treatment until 1974, some 28 years after service.

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the appellant was provided with a statement of 
the case in August 2000 which informed her of the evidence 
necessary to substantiate her claim and provided her with an 
opportunity to submit additional evidence.  The veteran was 
afforded a VA examination during his lifetime and his service 
medical records and private medical records were considered.  
In November 1999 and January 2000, she was informed of the 
types of evidence she should submit and she was again 
informed that she could submit additional evidence. 

In this instance, the appellant has not made VA aware of the 
existence of any additional documentation that would be 
helpful to her claim.  Thus, the Board finds that VA's duty 
to provide her with notice and assist her with the 
development of her claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 



Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it is determined that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).




Analysis

The veteran died in September 1996.  The stated cause of 
death was acute myocardial infarction.  The claims file 
indicates that the veteran suffered from malaria during his 
period of service and was service-connected during his 
lifetime for a shrapnel wound to the left foot.  However, the 
evidence of record does not show that any in-service disease 
or injury was either the principal or contributory cause of 
death, a requirement for benefits under 38 C.F.R. § 3.312(a) 
(2000).  The appellant has failed to show any nexus or 
relationship between the malaria, the shrapnel wound, or any 
other in-service disease or injury and the acute myocardial 
infarction which caused the veteran's death.  

At this time, there is evidence that the heart and chest were 
normal at separation.  There is no competent evidence of 
heart disease during service or within one year of separation 
from service.  There is no competent evidence attributing the 
myocardial infarction to service.  There is no competent 
evidence that the shrapnel wound of the foot contributed to 
death.  Although hypertension was identified in 1985, there 
was no prior history of hypertension or heart disease.  This 
is consistent with an August 1974 private document reflecting 
a blood pressure of 130/84 and the April 1975 VA examination 
disclosing a blood pressure of 140/70.  Based upon the in-
service findings and the findings in 1974 and 1975, we 
conclude that the fatal disease process had not been 
identified or diagnosed during service or within proximity to 
separation from service.  

Lastly, the appellant has alleged that the death certificate 
is not accurate.  However, even if inaccurate, the evidence 
does not otherwise establish any nexus between the cause of 
death and service.  See Sanchez v. Derwinski, 2 Vet. App. 
330, 333 (1992).  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Based upon the foregoing, the appellant's request for service 
connection for the cause of the veteran's death must be 
denied.

ORDER

Entitlement to service connection for cause of death is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

